Citation Nr: 0930386	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  05-08 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD) as of March 24, 
2003.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Jenny Twyford, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and June 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which granted service 
connection for PTSD at a 10 percent disability rating prior 
to March 24, 2003 and a 50 percent disability rating as of 
March 24, 2003.

In December 2006, the Veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge; 
a copy of the hearing transcript is associated with the 
record.

The Board, in a February 2007 decision, increased the 
Veteran's initial rating for PTSD for the period prior to 
March 24, 2003, from 10 percent to 50 percent, and denied the 
Veteran's claim for entitlement to an initial rating higher 
than 50 percent for PTSD for the period beginning March 24, 
2003.  The Veteran subsequently appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2008, the Secretary of Veterans Affairs and the 
Veteran, through his attorney, filed a Joint Motion to vacate 
the Board's decision and remand the case for further 
development.  That motion was granted by the Court in May 
2008, and the case was returned to the Board for further 
consideration.

In accordance with the Joint Motion, the issue of an initial 
rating for PTSD in excess of 50 percent for the period prior 
to March 24, 2003 is not at issue.

The issues of a TDIU and an increased rating on an 
extraschedular basis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

As of March 24, 2003, the Veteran's PTSD is characterized by 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, as of 
March 24, 2003, the criteria for an initial rating of 70 
percent, but no greater, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable AOJ decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

VA provided the Veteran with letters dated July 2001 and 
December 2004, before the January 2002 rating decision and 
the January 2005 statement of the case, respectively.  Those 
letters only partially satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, because they 
informed the Veteran of what evidence was needed to establish 
his claim; what VA would do and had done; and what evidence 
he should provide with respect to his claims for service 
connection, but not for higher initial disability ratings.  
Nevertheless, the Veteran was not prejudiced by the absence 
of notice regarding his higher initial disability rating 
claims, because he had constructive knowledge with respect to 
those claims, based upon the inclusion of the pertinent laws, 
regulations, and rating schedules in the January 2005 
statement of the case.  The Veteran had an opportunity to 
provide further information during the two-years-and-one-
month prior to the February 2007 Board decision.

The December 2004 letter also informed the Veteran that it 
was his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claim.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award.  Also in 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C. § 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Here, the RO 
granted service connection for the Veteran's PTSD in its 
January 2003 rating decision.  Consequently, no further 
notice pursuant to 38 U.S.C. § 5103(a) is required.  In 
addition, the Veteran has never alleged how any timing error 
prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  With respect 
to VA's duty to assist, the RO obtained, or made reasonable 
attempts to obtain, all relevant evidence identified by the 
Veteran regarding the issues addressed in this decision.  The 
Veteran's service treatment records, service personnel 
records, and VA treatment records have been obtained.

Moreover, the Veteran was provided with VA examinations 
regarding his PTSD in June 2002 and May 2003.  Thus, the 
Board considers VA's duty to assist satisfied.  Accordingly, 
the Board finds that no further assistance to the Veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. § 
5103A.

Analysis

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence.)

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance; the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130.  These 
criteria contemplate that a 50 percent evaluation is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  GAF 
scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126; 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran contends that he is entitled to an initial 
disability rating in excess of 50 percent disabling for PTSD, 
as of March 24, 2003.  In his July 2003 notice of 
disagreement, the Veteran asserted that "the evidence of 
record clearly shows that my service connected PTSD meets the 
criteria for at least a 70% rating, as does my GAF of 48.  I 
suffer severe social and occupational impairment, unprovoked 
anger, suicidal and homicidal ideation, feelings of 
hopelessness and worthlessness, insomnia and sleeplessness, 
and [continue] to self medicate with alcohol to induce sleep, 
[and avoid] nightmares[; I also avoid] all war related 
materials and programs."

At his December 2006 hearing before the undersigned Veterans 
Law Judge, the Veteran's representative noted that he had 
received a Purple Heart as a result of his service in 
Vietnam.  The Veteran stated that while he is not suicidal, 
he would not rule out committing suicide "if I come down 
with some terminal disease."  In the context of his 
discussion of suicide, he also stated that he self-medicates 
with alcohol in order to help him sleep at night.  The 
Veteran further stated that he is unable to stop consuming 
alcohol, even though he used to be able to stop in order to 
maintain employment, and even though he needs to stop 
consuming alcohol in order to take his physician-prescribed 
heart medications.  The Veteran noted that he has lost his 
inspiration and motivation.  He also stated that "in the 
course of my day-to-day life, I'd like to just go somewhere 
by myself and just stay away from people altogether."  The 
Veteran reported that he has some dreams about serving in the 
military again and "being killed in Pakistan."  He further 
described "feel[ing] sorry for the guys [in service] over 
there [in Pakistan], because I've been in that situation, 
where we didn't have enough people [to do the work required 
in Vietnam,] too.  But do the best you can, that means kill 
[overwork] yourself."  Regarding his sleep, the Veteran 
noted that "I've learned to, if the dream is too bad and I 
know I'm dreaming, I say I got to wake myself up.  And so I 
jump, I stiffen up and I just roll over real violently and 
roughly, to try to break the sleep."  Regarding his 
interactions with other people, the Veteran stated that he 
has difficulty with road rage, and with living with others.  
He noted that he lives with his sister, and that he became so 
frustrated with her failure to put away her dirty dishes that 
he wrote up SOP's [standard operating procedures] for the 
house.  He elaborated: "I'm trying to get along with 
everybody, but you never know...I'll let serious stuff go, but 
something minor might, I don't know.  That worries me now, 
that's why [I] don't stay too long with other people."  The 
Veteran also described conflicts with the police over his 
right to walk down a public street without being stopped and 
questioned, which have led to his arrest.

Regarding interacting with others in the context of 
employment, the Veteran stated that "from my experience in 
Vietnam, everybody on that team [had] to do their job 
professionally.  You mess up, somebody could get killed.  I 
have a low tolerance for incompetence, and stupidity.  I see 
a lot of it on the job, I don't like it, and I'll address it.  
And that's the point [that] I don't keep a lot of jobs, 
unless I am the boss."  The Veteran stated that "I went 
through about 50 to 100 jobs," but left all of them because 
he found his colleagues to be incompetent, or because he was 
asked to engage in unsafe or illegal practices.  He 
attributed his current unemployment to his heart condition.  
Regarding family relationships, the Veteran reported that he 
got divorced after his return from Vietnam.  Describing his 
hypervigilance and its impact on his family upon his return 
from Vietnam, he stated, "I told my wife, and I told the 
girlfriend, and I told the kids[:]  If you get up at night to 
go to the bathroom, and go to the kitchen[,] turn on the 
light, do not walk around in the dark, [because if you do,] I 
will shoot you.  That's a sad thing to say, but that's what I 
said, I meant it.  I check the doors."  The Veteran also 
stated: "Screen windows, doors closed, iron bars, checking 
the doors all night.  I can't get out of that, I'm sorry.  
But you know, I couldn't sleep in Vietnam."  The Veteran 
noted that he attends VA group therapy for PTSD every two 
weeks.

In May 2003, the Veteran was provided with a VA examination, 
which was his first examination following March 24, 2003, the 
earliest date of the appellate period.  The VA examiner 
reviewed the Veteran's claims file.  He noted that the 
Veteran has been unemployed since undergoing cardiac surgery 
in 2000.  The Veteran reported living with his brother and 
sister, and spending much of his time alone.  He noted that 
he spends much of his time taking long walks in order to cope 
with his emotional distress.  He described himself as feeling 
isolated and hopeless, and stated that he is "okay by 
myself, irritable around others."  He noted that he self-
medicates with alcohol in order to fall asleep.  The Veteran 
also reported having difficulties with his concentration and 
memory.  He stated that he feels as though he never left 
Vietnam, and the examiner found that "he demonstrated 
significant emotional distress as a result of the death of 
several of his close friends...who died in the combat" of 
Vietnam.  The VA examiner diagnosed the Veteran with PTSD, 
and found that he had a GAF score of 48 "based upon the 
severe level of symptoms he reports[,] including feelings of 
hopelessness and social isolation.  He reported severe 
impairment in social and occupational functioning due to 
irritability and isolation."  The VA examiner also noted 
that the Veteran's "test results and information from the 
clinical interview support [a] strong connection [between 
his] current emotional distress and traumatic combat 
exposure[,] and [are] consistent with his report of past and 
continued compromise of functioning."

The Board finds that the evidence of record is consistent 
with a rating of 70 percent disabling for the period 
commencing on March 24, 2003.  That is, overall, the evidence 
demonstrates that the Veteran's service-connected PTSD has 
been characterized by occupational and social impairment, 
with deficiencies in most areas, such as work, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  In determining that 
the a 70 percent rating for the Veteran's PTSD are met during 
the time frame under consideration, the Board has considered 
the rating criteria in the General Rating Formula for Mental 
Disorders not as an exhaustive list of symptoms, but as 
examples of the type and degree of the symptoms, or effects, 
that would justify a particular rating.  The Board has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan, supra.

The evidence of record does not warrant a higher 100 percent 
rating.  The Veteran's PTSD is not primarily characterized by 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, his own occupation, or his own name.

In summary, the Board finds that the evidence supports a 70 
percent disability rating, but no greater, for the Veteran's 
PTSD for the period commencing on March 24, 2003, under 
Diagnostic Code 9411.  38 C.F.R. § 4.130.


ORDER

As of March 24, 2003, a disability rating of 70 percent, but 
no more, for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

With regard to a TDIU, the Board sees the RO has not 
developed or adjudicated this issue.  However, the Court 
recently held that a request for a TDIU, whether expressly 
raised by Veteran or reasonably raised by the record, is not 
a separate "claim" for benefits, but rather, can be part of 
a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  In other words, if the 
claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue 
whether a TDIU is warranted as a result of that disability.  
Id.  

In the present case, during the course of his increased 
initial rating claim on appeal, the Veteran has submitted 
evidence that he is unemployable due to his PTSD.  See, e.g., 
VA treatment records dated October 2001 and February 2002.  
Additionally, the Veteran has not engaged in employment since 
2000.  Therefore, the Board finds the evidence of record has 
reasonably raised the issue of entitlement to a TDIU as an 
element of the increased rating claim on appeal.  Since 
entitlement to a TDIU is part of the Veteran's increased 
rating claim, the proper remedy here is for the Board to 
remand, rather than refer, the TDIU issue to the AOJ for 
proper development and adjudication.  

First, the AOJ should send the Veteran a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter for his TDIU 
claim.  This letter should notify the Veteran and his 
representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate the 
TDIU claim.  The notice should also indicate what information 
or evidence should be provided by the Veteran and what 
information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, 
this letter should be compliant with the case 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
That is, the Veteran should be provided notice that advises 
him of the disability rating and effective date elements of a 
claim, keeping in mind that a TDIU claim is a type of claim 
for a higher disability rating.  

Second, the Board is referring the TDIU and increased rating 
issues on appeal to the Under Secretary for Benefits or 
Director of Compensation and Pension Service for consideration 
of an extra-schedular evaluation under both 38 C.F.R. 
§ 4.16(b) and 38 C.F.R. § 3.321(b)(1).  

In this regard, a TDIU may be assigned when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  If there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.  

The Veteran has the following service-connected disability:  
PTSD with depressive features, rated 50 percent as of May 15, 
2001, and 70 percent as of March 24, 2003.  His combined 
service-connected disability rating is currently 70 percent.  
See 38 C.F.R. § 4.25 (combined ratings table).  Thus, as of 
March 24, 2003, he satisfies the threshold minimum percentage 
rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

There is also some evidence of marked interference with 
employment, such that a referral of the increased rating 
claim for extra-schedular consideration is appropriate under 
38 C.F.R. § 3.321(b).  As noted above, the Veteran has not 
been employed since 2000, and, in his VA treatment records 
dated October 2001 and February 2002, VA clinicians relate 
his unemployment to his PTSD symptoms.  In light of this 
evidence, an extra-schedular evaluation is warranted.

The Board emphasizes entitlement to an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular 
rating under 38 C.F.R. § 4.16(a), although similar, are based 
on different factors.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).  An extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) is based on the fact that the schedular ratings 
are inadequate to compensate for the average impairment of 
earning capacity due to the Veteran's disabilities.  
Exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, are 
required.  In contrast, 38 C.F.R. § 4.16(a) merely requires a 
determination that a particular Veteran is rendered unable to 
secure or follow a substantially gainful occupation by reason 
of his or her service-connected disabilities.  See VAOPGCPREC 
6-96.  In this case, both regulations should be addressed on 
remand, since both have been reasonably raised by the 
evidence of record.

The Board realizes it cannot assign an extra-schedular 
evaluation in the first instance.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Instead, the Board must refer the Veteran's claim to the 
Under Secretary for Benefits or Director of Compensation and 
Pension Service for this special consideration when the issue 
is either raised by the claimant or is reasonably raised by 
the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, 
and only if, the Director has determined that an extra-
schedular evaluation is not warranted does the Board have 
jurisdiction to decide the claim on the merits.  

Accordingly, the case is REMANDED for the following action:

1.  As to the issue of TDIU, send a VCAA 
notice letter notifying the Veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to substantiate 
the TDIU claim on appeal, either on a 
schedular or extra-schedular basis.  This 
notice must indicate what information or 
evidence the Veteran should provide, and 
of what information or evidence VA will 
attempt to obtain on his behalf.  See 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  
This letter should also comply with the 
Court case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Specifically, this letter 
should advise him concerning the elements 
of a disability rating and an effective 
date.

2.  Submit the TDIU and increased rating 
issues to the Under Secretary for Benefits 
or Director of Compensation and Pension 
Service for an extra-schedular evaluation 
under both 38 C.F.R. § 4.16(a) and 
38 C.F.R. § 3.321(b).  An extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1), is 
based on the fact that the schedular 
ratings are inadequate to compensate for 
the average impairment of earning capacity 
due to the Veteran's disabilities.  
Exceptional or unusual circumstances, such 
as frequent hospitalization or marked 
interference with employment, are 
required.  In contrast, 
38 C.F.R. § 4.16(a) merely requires a 
determination that a particular Veteran is 
rendered unable to secure or follow a 
substantially gainful occupation by reason 
of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96.  The 
extra-schedular evaluation must address 
both 38 C.F.R. § 4.16(a) and 38 C.F.R. 
§ 3.321(b).  The Veteran's service-
connected disability, as well as his 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on his 
employability (or lack thereof) should be 
considered.  If the AOJ finds that an 
additional VA examination is necessary in 
order to decide the claims, such 
examination should be scheduled and 
conducted.   

3.  After completion of the above, 
readjudicate the claims for TDIU and an 
increased rating on an extra-schedular 
basis, in light of the additional evidence 
obtained.  If these claims are not granted 
to the Veteran's satisfaction, send him 
and his attorney a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the file 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


